Citation Nr: 1641675	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  10-41 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea to include as secondary to service-connected disability.

2.  Entitlement to an increased rating for bronchial asthma, currently rated as 60 percent disabling.

3.  Entitlement to a compensable rating for allergic rhinitis and sinusitis.

4. Entitlement to a compensable rating for bilateral hearing loss.

5.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to August 1988. 

This appeal to the Board of Veterans' Affairs (Board) arose from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In June 2014, the Board remanded this case.  In addition, the issue of a TDIU was raised in the record via a March 2015 correspondence from the Veteran.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) determined that, a claim for a TDIU is considered part and parcel of the claim for benefits for the underlying disability. Id. at 453-54.  Therefore, the Board construes that the issue of entitlement to a TDIU is part of the current claims for increased ratings.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The Veteran's sleep apnea is not attributable to service, but is aggravated by service-connected diabetes mellitus (DM).

2.  The pulmonary function tests (PFTs) do not reflect an FEV-1 (Forced Expiratory Volume in one second) less than 40 percent of predicted value, or FEV-1/FVC (Forced Vital Capacity) less than 40 percent; the Veteran does not use on a daily basis systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications as his average use of this type of medication is one time per 12 months.  

3.  The Veteran's rhinitis/sinusitis nasal condition is not productive of nasal polyps, 50 percent obstruction of nasal passage on both sides, or complete obstruction on one side, nor is it productive of one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

4.  At worse, the Veteran has Level I hearing in his right ear and Level III hearing in his left ear.


CONCLUSIONS OF LAW

1.  Sleep apnea is secondary to service-connected DM.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  The criteria for a disability rating in excess of 60 percent for bronchial asthma are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.97, Diagnostic Code 6602 (2015). 

3.  The criteria for a compensable rating for allergic rhinitis and sinusitis are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Codes 6510, 6522 (2015). 

4.  The criteria for a compensable evaluation for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Part 4, Diagnostic Code 6100 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a November 2009 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  

The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  With regard to the increased rating issues, the Veteran was specifically examined to assess and then reassess the severity of these disabilities in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  With regard to the matter of establishing service connection for a disability on a secondary basis, the United States Court of Appeals for Veterans Claims (Court) has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

At the outset, the Board notes that the Veteran had service in combat, but he does not assert that sleep apnea was manifest during combat.  

The STRs noted that in October 1984 that the Veteran had frequent trouble sleeping; however, the Veteran was having respiratory and sinus difficulties at that time.  Sleep apnea was not diagnosed at that time or at any other time during service.  

Post-service VA clinical records reflect that in October 2004, sleep apnea was suspected so the Veteran was afforded a sleep study which confirmed that he had a diagnosis of sleep apnea.  The sleep study noted that the Veteran spent 60 percent of the total sleep time in the supine sleeping position.  There were no events in the lateral position.  The impression was moderate supine dependent obstructive sleep apnea/ hypopnea syndrome exacerbated by REM sleep.  Subsequent VA records documented the use of a C-PAP machine by the Veteran.  A June 2008 record noted that excessive daytime sleepiness and obstructive sleep apnea issues were reviewed with the Veteran.  

In November 2009, the Veteran was afforded a VA examination.  At that time, it was noted that the Veteran was given a diagnosis of sleep apnea at the VA hospital where the examination was held.  However, the records reflect that the diagnosis was actually made in 2004, as previously indicated.  The examiner stated that the Veteran was using a C-PAP machine and was able to sleep 7 hours per night.  The examiner reported that the Veteran did not have daytime hypersomnolence and no recent hemoptysis.   The diagnosis was sleep apnea controlled with treatment.  No opinion was provided as to etiology.

Two addendum opinions were provided in February 2010.  The first opinion indicated that the record was reviewed and that current medical literature would not support causation between allergic rhinitis and sleep apnea.  Hence, the Veteran's sleep apnea would less likely than not be due to or caused by allergic rhinitis.  Since this examiner did not evaluate the Veteran for asthma, this examiner deferred the opinion regarding asthma and sleep apnea to the examiner who did evaluate for asthma.  The second examiner then provided an opinion.  This examiner stated that the record was reviewed as to the relationship of the Veteran's sleep apnea to his service-connected asthma, sinusitis and rhinitis.  The record reflected that he had had asthma, rhinitis and sinusitis dating to the middle 1970's.  His diagnosis of obstructive sleep apnea was made in 2004.  That determination indicated the Veteran was found to have moderate sleep apnea if he was lying on his side.  If he was lying on his back, he did not have sleep apnea.  So, his sleep apnea was demonstrated by his evaluation to be anatomically related and it was less likely than not that the sleep apnea was secondary to the service-connected asthma or sinusitis and rhinitis.

The Board then remanded this case for another VA examination in order for a VA examiner to provide an opinion on the basis of aggravation by his pulmonary disorders and to also opine as to whether the Veteran's sleep apnea was at least likely as not related to his military service. 

In December 2014, the Veteran was afforded another VA examination.  At that time, the examiner noted that the initial diagnosis of sleep apnea was made in 2004.  The Veteran reported that his wife told him that he was snoring and that he stopped breathing at night while he was in the military, but he did not believe her.  He related that his military doctor told him that he should get a sleep study.  The Board notes that this juncture that there is no statement from his spouse and there is no inservice notation by any examiner indicating that sleep apnea was suspected or present.  

The examination report confirmed that the Veteran had sleep apnea.  The examiner noted that sleep apnea was first diagnosed in 2004 and there was no documentation prior to that time.  The examiner opined that the sleep apnea was not as likely as not due to or caused by military service.  The examiner noted that prior negative opinion regarding secondary service connection.  The examiner also noted the various risk factors which the Veteran had such as nasal congestion and a narrowed airway.  However, the examiner indicated that the nasal congestion was episodic and typically well controlled on medications and therefore not likely the primary factor for sleep apnea which would be episodic rather than chronic.  The sleep study reported more apneic events while the Veteran was sleeping on his back and during REM sleep.  The examiner stated that neither the sleeping position nor REM sleep was related to his asthma or sinus condition.  Moreover, the bulk of literature did not support a causal relationship between sleep apnea and asthma.  There had been research that reported a frequent association between asthma and sleep apnea, but a causal effect.  As such, the examiner opined that the sleep apnea was not as likely as not due to or caused by the asthma, rhinitis, or sinusitis.  The examiner indicated that the Veteran's sleep apnea was not at least as likely as not aggravated beyond its natural progression by his asthma, rhinitis, and sinusitis.  Rather, the examiner noted that sleep apnea can worsen asthma, but not the reverse.  The examiner indicated that the Veteran's sleep apnea presented in typical fashion and was improved and controlled with C-PAP use and was likely aggravated by other factors, such as his DM and hypothyroidism.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Board notes that the Veteran is capable to attest to what he observed although this would not be applicable to the Veteran's sleep apnea claim.  The Veteran did state, however, that his wife observed sleep apnea, but there is no statement from her to that effect.  He indicated that a military doctor suggested a sleep study, but he does not contend nor does the record show that a sleep study was ever conducted, so there are no medical findings in that regard.  Rather, the record shows that sleep apnea was not diagnosed until 2004, which is many years after service.  Thus, the VA examiner noted a lack of any documented problems.  While a lack of documentation may not be the only rationale, the examiner cited to other reasons, such as other risk factors and pertinent medical problems.  Further, the silence of the Veteran in reporting complaints may constitute negative evidence.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  In addition,  the absence of symptoms during service and the continued lack of symptoms interrupts contentions of continuous problems after service, particularly since the Veteran continued to receive treatment for pulmonary/sinus issues after he separated from service.  Therefore, the VA examiner's reference to a lack of documentation was appropriate.  

As such, the examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Accordingly, the Board finds that the most probative evidence shows that sleep apnea is not etiologically related to service.  The examiner; however, indicated that the sleep apnea had been aggravated by DM.  DM is now a service-connected disability as it was service-connected during the course of the appeal.  Therefore, service connection is warranted on a secondary basis.


Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The Veteran's bronchial asthma is rated under 38 C.F.R. § 4.97, Diagnostic Code 6602, which pertains to asthma.  Under that code, a 100-percent rating is assigned when pulmonary function tests (PFT's) show an FEV-1 less than 40 percent of predicted value, or FEV-1/FVC less than 40 percent, or when asthma requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  A 60-percent evaluation is assigned for an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or when there is at least monthly visits to a physician for required care of exacerbations, or when intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids are prescribed.  A 30-percent rating is assigned for an FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent, or when asthma requires daily inhalation or oral bronchodilator therapy, or daily inhalational anti-inflammatory medication.  A 10-percent rating is assigned for an FEV-1 of 71 to 80 percent, or; FEV-1/FVC of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy. 

VA records reflects that in June 2008, the Veteran reported occasional asthma attacks.  There was no shortness of breath.  One of his medications was increased and then changed in October 2008.  Private records show that in June 2009, the Veteran was not wheezing.  There was no chest pain or shortness of breath.  The Veteran underwent a private evaluation in September 2009.  His lungs were clear to auscultation bilaterally.  

In November 2009, the Veteran was afforded a VA examination.  At that time, it was noted that the Veteran was currently on medications of Formoterol inhalations, 1 capsule twice a day; Albuterol inhalations, 2 puffs 4 times a day; Fluticasone, 2 puffs twice a day; Slo-bid 300mg, 2 tablets every morning and this did not control his asthma.  He did not have any prior history of pneumonia.  He reported shortness of breath if he ran half a mile.  He had a moderate, productive cough which produced yellow colored sputum.  He had not worked since April 2008 when he left his job related to a knee injury.  Physical examination reveal no ventricular hypertrophy, cor pulmonale or heart failure.  There were no residuals of pulmonary embolism.  There was no respiratory failure.  There was no chronic pulmonary thromboembolism, no spondylitis, and no element of malignancy.  His PFTs were to be repeated the next day.  His prior chest x-ray in 2007 was normal.  The impression was bronchial asthma of approximately 40 years' duration on treatment and not controlled.  The Veteran underwent PFT testing.  The FEV-1 was 65 percent predicted and the FEV1/FVC percentage was 55.  The impression was obstructive pattern moderate impairment with a significant bronchodilator response.  Diffusion was within normal limits.  

In December 2013, the Veteran was seen in the emergency room for an asthma exacerbation.  The Veteran experienced dyspnea.  He reported increased productive cough and chest pain with coughing and deep inspiration.  He also indicated that he had increased inhaler usage over that time.  The examiner noted wheezing and rhonchi throughout both lungs.  The Veteran denied any prior hospitalizations.  The Veteran's medications were adjusted and he was given Prednisone.  

In December 2014, it was noted that the Veteran had moderately severe asthma, but was doing well with Mometasone 2 puff bid on most days.  However, the Veteran still had wheezing and using Albuterol on most days.  His medications were adjusted.  

In December 2014, the Veteran was afforded a VA examination.  The examiner indicated that over the last 12 months, the asthma required one intermittent course or burst of systemic (oral or parenteral) corticosteroids.  The Veteran required intermitted inhalational bronchodilator therapy and daily inhalational anti-inflammatory medication.  The Veteran used oral bronchodilators daily.  No antibiotics were used.  Outpatient oxygen therapy was not required.  The Veteran had not had asthma attacks with episodes of respiratory failure in the past 12 months.  He did have physician visits for required care of exacerbations.  He had a recent exacerbation in December 2013.  He had a nebulizer unit for home use and if his symptoms did not improve, then he went to the emergency room.  He indicated that he went to the emergency room 2-4 times per year.  His physician visits over the past year were less frequent than monthly.  Current x-rays revealed no evidence of cardiomegaly, congestive heart failure, another infiltrate or pleural effusion.  Thoracic aorta remained slightly elongated.  The bony thorax is intact.  December 2013 x-rays previously showed an inflammatory process involving the right middle and lower lung fields which had since revolved.  The Veteran's asthma impacted his ability to work as his asthma was often triggered by exertional activities as well as a cold environment.  However, he was not restricted from working in a temperate climate or from doing light duty or sedentary work.  PFTS revealed FEV-1 of 86 percent predicted and FEV-1/FVC of 58 percent.  The impression was obstruction with moderate impairment with a positive bronchodilator response.  There was supranormal diffusion capacity.  

During the appeal period, the Veteran's asthma symptoms have not met the criteria for a 100 percent rating.  His PFTs do not reflect an FEV-1 less than 40 percent of predicted value, or FEV-1/FVC less than 40 percent.  He does not use on a daily basis systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  His average use of this type of medication was one time per 12 months.  As such, an increased rating is not warranted.  

Rhinitis/Sinusitis

The General Rating Formula for Sinusitis provides: following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries is rated as 50 percent disabling; three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain and purulent discharge or crusting is rated as 30 percent disabling; one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting is rated as 10 percent disabling; and detected by x-ray only is rated as noncompensable.  38 C.F.R. § 4.97, Diagnostic Codes 6510 through 6514.  Note to this formula states that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  Id. 

Allergic or vasomotor rhinitis is rated as follows: with polyps as 30 percent disabling; without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side is rated as 10 percent disabling.  38 C.F.R. § 4.97, Diagnostic Code 6522.

VA records show that in August 2009, the Veteran reported that he had 3 weeks of a cold with a clogged nose at night with yellow phlegm.  He was using Certirizine.  Thereafter, the Veteran underwent a private evaluation in September 2009.  It was noted that he was taking Flonase and Claritin.  

In November 2009, the Veteran was afforded a VA examination.  At that time, it was noted that the Veteran had allergy workups in the past showing multiple allergies and had taken desensitizing shots intermittently for years without any benefit.  Physical examination revealed mild edema of the nasal mucosa, but not obstruction.  The throat was normal.  The next month, in December 2009, the Veteran was examined again.  The ear nose and throat examination revealed both external auditory canals and tympanic membranes to be normal in appearance.  The examination of the nose revealed minimal swelling if any involving the middle and inferior turbinate.  There was no evidence of significant nasal obstruction.  There were no nasal polyps present.  There was no mucopus present in the nose or nasopharynx.  There was no nasal crusting present.  Examination of the mouth and oropharynx was unremarkable.  The examiner indicated that the Veteran exhibited signs and symptoms of very mild allergic rhinitis although there was no evidence of significant nasal obstruction present.  The nasal mucosa appeared more or less normal and the examiner suspected that the symptoms were well-controlled with the prescribed Cetirizine.  The examiner saw no evidence of acute or chronic sinusitis.  

In December 2014, the Veteran was afforded another VA examination.  The diagnosis was allergic rhinitis.  There was not greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis.  There was not complete obstruction on the left side due to rhinitis.  There was not complete obstruction on the right side due to rhinitis.  There was not permanent hypertrophy of the nasal turbinates.  There were no nasal polyps.  The Veteran did not have granulomatous rhinitis, rhinoscleroma, Wegener's granulomatosis, lethal midline granuloma, other granulomatous infection, or other manifestations.  There was no impact on work.  The Veteran used Claritin if his nasal spray was not enough. 

During the course of the appeal, the Veteran has not had one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The records do not show any prolonged antibiotic treatment nor do they show sinus manifestations characterized by headaches, pain, and purulent discharge or crusting.  The Veteran also has not had nasal polyps, 50 percent obstruction of nasal passage on both sides, or complete obstruction on one side.  Thus, an increased rating is not warranted.

Bilateral Hearing Loss

In evaluating service connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Testing for hearing loss is conducted by a state-licensed audiologist, including a controlled speech discrimination test (Maryland CNC).

The evaluation is based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII in the schedule is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear, the horizontal rows representing the ear having better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is indicated where the row and column intersect.  Table VIa is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).  

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  See 38 C.F.R. § 4.86(b).

On an authorized audiological evaluation in December 2009, puretone thresholds, in decibels, were as follows:




HERTZ


\
1000
2000
3000
4000
average
RIGHT
30
30
30
45
34
LEFT
30
30
35
50
36

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 92 percent in the left ear.  The examiner indicated that the Veteran had bilateral sensorineural hearing loss.

Under the rating criteria, the examination results constitute Level I hearing on the right and Level I hearing on the left.  When combined, the result is a noncompensable or 0 percent disability evaluation.  Further, the Board finds that 38 C.F.R. § 4.86(a) is not for application because the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is not 55 decibels or more.  The Board further finds that 38 C.F.R. § 4.86(b) is not for application as the puretone threshold is not 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, on the examination.

In December 2014, the Veteran underwent hearing aid fittings.  In addition, the Veteran was also examined by VA.  On the authorized audiological evaluation, puretone thresholds, were as follows:




HERTZ



1000
2000
3000
4000
average
RIGHT
35
45
55
65
50
LEFT
45
50
55
85
59

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 88 percent in the left ear.  The examiner indicated that the sensorineural hearing loss in the right ear was normal to moderate and in the left ear was normal to mild.  The examiner noted that the hearing loss presented significant effects on occupation due to his difficulty hearing background noise, but the hearing loss did not prevent him from working in his field of expertise.  Also, there were no effects on usual daily activities.

Under the rating criteria, the examination results constitute Level I hearing on the right and Level III hearing on the left.  When combined, the result is a noncompensable or 0 percent disability evaluation.  Further, the Board finds that 38 C.F.R. § 4.86(a) is not for application because the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is not 55 decibels or more.  The Board further finds that 38 C.F.R. § 4.86(b) is not for application as the puretone threshold is not 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, on any of the examination.

The Board acknowledges the Veteran's contentions regarding his difficulty hearing, however, the audiology examinations yielded results warranting a noncompensable rating throughout the appeal period.  Even if the most recent audiogram represents some degree of worsening of the Veteran's hearing loss, that degree of worsening is still not sufficient to warrant a higher or compensable rating pursuant to the Rating Schedule.  Thus, while the Board has considered the Veteran's assertions as to worsening hearing loss, the Board must accord greater weight to the objective clinical findings that continue to show that the Veteran's hearing remains in the range of a noncompensable hearing loss under the Rating Schedule.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this case, VA examiners noted that the functional impact of the Veteran's hearing loss was that the Veteran has difficulty understanding speech; however, this alone does not prohibit his ability to work.  

The Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss.  However, as was explained above, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology results of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Accordingly, an increased rating is not warranted.

Conclusion for Ratings

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against higher ratings for bronchial asthma, allergic rhinitis with sinusitis, and bilateral hearing loss.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's bronchial asthma, allergic rhinitis with sinusitis, and bilateral hearing loss are not shown to cause any impairment that is not already contemplated by the relevant diagnostic codes, as cited above, and the Board finds that the rating criteria reasonably describe his disabilities.  The codes encompass breathing difficulties, sinus symptoms, and decreased hearing ability.  Moreover, there have not been frequent hospitalizations or marked interference with employment.  The Veteran's sinus and hearing loss disabilities are noncompensable in their severity and the sinus disability was noted to not impact employment capacity.  While a 60 percent rating is in effect for bronchial asthma, the VA examiner noted that the Veteran is capable of light/sedentary employment and did not indicate marked interference with employment.  The Veteran is currently not employed due to a right knee disability, as he reported to a VA examiner.  Therefore, referral for consideration of an extraschedular rating is not warranted.

The Board is also mindful of the Court's holding in Brambly v Principi, 17 Vet App. 20 (2003) that it is inconsistent to find no marked interference with employment while remanding the issue of unemployability for further development.  Here, however, the Board finds that referral of the matter of a higher extraschedular rating is not warranted because the rating criteria adequately contemplates the Veteran's observed loss of function due to his disabilities and the issue of unemployability in all substantially gainful occupations is outside the bounds of the Thun criteria.  Therefore, the Board finds that the record does not reflect that the disabilities are so exceptional or unusual as to warrant referral for consideration of the assignment of higher disability ratings on an extraschedular basis.


ORDER

Service connection for sleep apnea as secondary to service-connected DM disability is granted.

Entitlement to an increased rating in excess of 60 percent for bronchial asthma is denied.

Entitlement to a compensable rating for allergic rhinitis and sinusitis is denied.  

Entitlement to a compensable rating for bilateral hearing loss is denied.  


REMAND

In Rice, the Court held that a TDIU claim is part of an increased-rating claim when such claim is raised by the record.  Increased rating claims have been adjudicated as indicated above, but the derivative claim of a TDIU remains on appeal and requires further development.  Specifically, a VA medical opinion is required, and examination, if deemed necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran updated VCAA notice pertaining to the claim of entitlement to a TDIU.  The Veteran may submit any lay or medical evidence indicating that he is unemployable due to service-connected disorders.

2. Obtain a VA medical opinion (and examination, if deemed necessary).  The opinion should address the functional impairment, and particularly occupational impairment, caused by the Veteran's service-connected disabilities, either singularly or in concert with each other, with regard to his ability to perform tasks, including sedentary and physical tasks.  

In proffering an opinion, the examiner should review the electronic claims file and address the Veteran's functional limitations due to his service-connected disabilities as they may relate to his ability to function in a work setting and to perform work tasks.  All service-connected disabilities should be considered.  The examiner must specifically take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

All opinions should be supported by a clear explanation, and the examiner must provide a discussion of the facts and medical principles involved in formulating the opinion. 

3.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

4.  The AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the TDIU issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


